                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES,

                   Plaintiff,
                                          No. 14 CR 551
             v.
                                          Judge Harry D. Leinenweber
MICHAEL COSCIA,

                   Defendant.


                      MEMORANDUM OPINION AND ORDER

     Defendant Michael Coscia has filed his second motion for a

new trial (Dkt. No. 219).       For the reasons stated here, the motion

is denied.

                             I.    BACKGROUND

     The facts of this case have been extensively set forth in an

opinion of this Court and in an opinion of the Court of Appeals

for the Seventh Circuit.     See United States v. Coscia, 177 F. Supp.

3d 1087 (N.D. Ill. 2016); United States v. Coscia, 866 F.3d 782

(7th Cir. 2017).       Therefore, only a brief review is necessary.

Coscia was the principal of a futures trading firm. In August of

2011, he implemented a high-frequency trading program which the

government   charges    allowed   him    to   manipulate   the   commodities

market. His trading program involved the placement of three large

orders of a commodity in an ascending or descending order of

pricing, either above or below the market and, simultaneously, the



                                     1
placement of a small order in the opposite direction, with the

intent that the small order be filled and the larger orders would

be cancelled.    The purpose of the three larger orders is to move

the market in a particular direction by fooling other traders into

believing that the market is saturated with buy (or sell) orders

and thus to cause the smaller orders to be executed above or below

the then-current commodity price. Coscia’s trading program also

involved the immediate reenactment of the same trading activity in

the opposite direction, all of which took place within one second

or less.

       The successful execution of this strategy allowed Coscia to

reap substantial financial benefits over a several month period

until his trading was stopped by the government. The government

subsequently charged Coscia with six counts of Commodities Fraud

in violation of 18 U.S.C. § 1348, and six counts of “spoofing” in

violation   of   7   U.S.C.   §§ 6c(a)(5)(C)   and   13(a)(2).   The   case

proceeded to trial and a jury found Coscia guilty on all counts.

Subsequent to the entry of judgment, Coscia moved for judgment of

Acquittal and for a New Trial. (Dkt. No. 96.) The Court denied the

motion on April 6, 2016. See Coscia, 177 F. Supp. 3d 1087. Coscia

has once again moved for a new trial based this time on “newly

discovered evidence.”

 II.    STANDARD FOR NEW TRIAL BASED ON NEWLY DISCOVERED EVIDENCE




                                     2
     In order to receive a new trial based on newly discovered

evidence, a defendant “must demonstrate that the evidence: (1)

came to their knowledge only after trial; (2) could not have been

discovered sooner had due diligence been exercised; (3) is material

and not merely impeaching or cumulative; and (4) would probably

lead to an acquittal in the event of a retrial.”   United States v.

Eads, 729 F.3d 769, 780 (7th Cir. 2013).

                        III.   DISCUSSION

     The first requirement is that a defendant must have exhibited

due diligence in attempting to obtain the evidence he now contends

is new. The evidence Coscia submitted with his motion tends to

show that certain evidence submitted by the government in the form

of charts prepared by Intercontinental Exchange (“ICE”), one of

the exchanges Coscia was charged with manipulating, had some

inaccuracies. In addition, Coscia notes that the government was

actively prosecuting other traders for engaging in activities

similar to that with which Coscia was charged. The purpose of this

new evidence attempts to place in doubt the government’s contention

that Coscia’s trading activity demonstrated that he was a trading

outlier, i.e., that his trading did not conform to that of other

traders.

     The government responds by pointing out that prior to trial

Coscia had all the evidence that the government possessed to

demonstrate that Coscia was an outlier with respect to his trading


                                 3
activity. It was not until after the trial concluded with a verdict

against him that Coscia actively sought to discover evidence as to

how his trading activities compared to the rest of the commodity

traders trading on specific markets. In fact, in his opening brief

on this motion, Coscia did not even claim or show how he sought to

obtain pretrial the specific data that he now claims to be “newly

discovered.” The government contends Coscia’s opening brief did

not show or attempt to show how he sought this evidence prior to

trial and by failing to so show has waived the due diligence prong

of the newly discovered evidence test, which dooms his motion.   Be

that as it may, Coscia has a bigger problem: this evidence was not

particularly relevant to the defense Coscia presented at trial,

which did not involve his current contention that the statistical

evidence of his trading activity did not make him an outlier.

     Instead, the defense Coscia presented to the jury, including

his arguments, his expert’s testimony, and his own trial testimony,

admitted the substance of his trading activity, i.e., the rapid

placement of the three large orders, the simultaneous small order,

the cancellation of the large orders upon the fulfillment of the

small order. Coscia claimed that this was a legitimate trading

strategy because each and every order he placed, whether large or

small, was a legitimate order that was capable of being filled

prior to its cancellation. Coscia further argued that many traders

pursued trading strategies similar to his that likewise involved


                                4
trade cancellations as an integral part of their strategies. He

did not deny that he had pursued a course of trading that was as

described by the government and by the government witnesses. It

would have been difficult for him to deny this trading strategy

after his programmer, Jeremiah Park, testified that the program

was designed to avoid large orders being filled and that the large

orders (“quote orders”) were “used to pump the market,” i.e., make

it move one way or the other.

        Moreover,     the   most    likely       use    of   the    so-called    newly

discovered      evidence    would      be       to     impeach     the   government’s

witnesses. “Impeachment evidence cannot provide the basis for a

new trial.” Kitchen v. United States, 227 F.3d 1014, 1022 (7th

Cir. 2000). Coscia argues that the newly discovered evidence casts

grave   doubt    on   the   accuracy    of       the    various    charts   that   the

government’s ICE witness created and about which he testified. The

major evidentiary matter discovered by Coscia since the trial was

that ICE’s order cancellation statistics that appeared on its

charts were determined using a regulatory tool that provided ICE

with “alerts” as to suspicious trading activity, rather than being

based on the actual trading activity. Whether these alerts operate

as an accurate proxy to numerical trading activity could have been

discovered and explored on cross examination at the trial. It could

also have been discovered prior to trial through discovery. The

government      witnesses     and      experts,          particularly       on   cross


                                            5
examination, made it very clear to the jury that there were many

legitimate reasons why a trader might cancel a trade prior to its

fulfillment, such as change in the market, “fill or kill” orders,

and several other legitimate trading strategies that involved

cancellations.     The government also made it very clear to the jury

that the cancellations that it was contending amounted to spoofing

or commodity fraud were cancellations that were preordained, i.e.,

orders that were entered without any intention of being filled at

the time they were made.       In this vein the Court clearly instructed

the jury that it could not convict unless it was convinced beyond

a reasonable doubt that Coscia intended to cancel his large trades

at the time he made them.

       The balance of Coscia’s argument for a new trial based on the

ICE charts involves arguments as to what specific statistics proved

or did not prove. Coscia argues in his brief that his cancellation

rate    compares   favorably     with   other   traders.   However,   these

statistics compare all trade cancellations no matter the reason or

the size, while the government’s statistics involved comparing the

cancellation of large trades following the execution of small

trades which allotted 96% of these cancellations to Coscia.

       In addition, Coscia argues that the government’s statistical

evidence is flawed because it omitted order modifications in

comparing cancellations rates. However, Coscia’s strategy involved

cancellations only, not modifications of orders. It is hard to see


                                        6
how introducing modifications into the case would have made a

difference.    Coscia certainly could have argued at trial that this

and the other statistical arguments he now attempts to make were

soft points in the government’s case, but it is hard to see it

making a difference in the ultimate outcome.

     Thus, the case with the new statistical evidence at retrial

would boil down to arguments on both sides that the other side is

comparing apples to oranges, or that “there are lies, damned lies

and statistics.” While it may well be that these arguments would

be   legitimate    cross    examination      techniques      to    be   employed,

nevertheless such statistic evidence in this case does not rise to

the level where one can say that it would probably lead to an

acquittal. Thus, Coscia is not entitled to a new trial on the basis

of newly discovered statistical evidence.

     Coscia’s other major claim is that he discovered after his

trial,   based    on   indictments     returned      against      defendants    in

subsequent criminal proceedings, that other traders may have been

pursuing similar spoofing strategies. Any such evidence would

hardly   be   relevant     or    material,   which      is   a    requirement   to

constitute newly discovered evidence. United States v. Salem, 578

F.3d 682, 686 (7th Cir. 2009). That others may have employed

illegal trading strategies does not constitute a defense to a

criminal indictment based on the employment of illegal trading

strategies.   Coscia     again    focuses    on   his    contention     that    the


                                       7
government excessively made the claim that his trading activities

made him an outlier. The government did not say that no other

trader ever employed Coscia’s illegal strategy.        It did claim that

his high cancellation rate after the filling of his small orders

did show that he was an outlier. It would be unusual, considering

Coscia’s financial success in pursuing his spoofing activities,

that some other unscrupulous trader might be incentivized to do

likewise. However, it is hard to see how the admission of such

evidence    would   lead    to   a   probable   acquittal,    one    of   the

requirements of a new trial based on newly discovered evidence.

      Coscia went to trial admitting what he was doing and arguing

that what he was doing was a legitimate, legal trading strategy.

He took the stand in his own defense and attempted to explain and

justify his trading activities. He produced an expert who testified

that his opinion Coscia’s trading activities were legitimate.             The

government argued otherwise. It contended, among other things,

that Cocia’s order to trade ratios, especially order to trade

ratios based on order size, were unique. This evidence plus the

testimony   of   Jeremiah    Park,   completely   justifies    the    jury’s

conclusion that Coscia was guilty of spoofing and commodity fraud,

i.e., entering orders with intent to have them cancelled prior to

their execution. See Coscia, 866 F.3d at 796.




                                      8
                        IV.   CONCLUSION

     For the reasons stated herein, Defendant’s motion for a new

trial based on newly discovered evidence is denied.

IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 5/15/19




                                9
